DETAILED ACTION

Response to Amendment
The Amendment filed 3/04/2022 has been entered. Claims 1 and 3-6 remain pending in the application. Claim 2 was cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/04/2022 was filed after the filing date of the application on 6/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smitterberg (US 5483856).
Regarding claim 1, Smitterberg teaches a cardboard box dividing device for cutting and dividing (see Figure 1), along a width direction (into the page in Figure 1) intersecting with a transport direction (direction from right to left in Figure 1), a connected cardboard box 
a lower conveyor (assembly of 27 and 28) on which the plurality of connected cardboard box bodies are stacked and transported (see Figure 1),
a press (66) pressing, from above, the plurality of connected cardboard box bodies stacked on the lower conveyor (see Figure 1);
a cutting knife (46) disposed along a width direction of the connected cardboard box body (see Figure 3) and dividing the plurality of connected cardboard box bodies stacked on the lower conveyor into a front part and a rear part (dividing 15 and 16); and
a lift (assembly of 90 and 71)  lifting and lowering the lower conveyor and the press (col. 10 lines 10-18),
wherein the lift has
a lifting/lowering base (frame of 82) supporting the lower conveyor and the press, and 
a lifting/lowering driver (100) lifting and lowering the lifting/lowering base, the press has 
a sub-press (67) supported by the lifting/lowering base (supported via the frame assembly of 68, 70 and 87, see Figure 8) so as to be movable along an up-down direction (the pressing member supported by the lifting/lowering base via by the material being cut, see Figure 6 of Smitterberg), and 

the lifting/lowering is connected to the press via the pressing driver, and the sub-press (as best understood, the pressing device and the lifting/lowering base are considered connected to each other via the frame assembly of 68, 70 and 87, see Figure 8) provided on a lower surface (lower surface layer of 66, see Figure 4) of the press (see Figure 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Smitterberg (US 5483856) in view of Baldwin (US 3575076).
Regarding claim 3, Smitterberg further teaches the pressing member facing the lower conveyor from above and supporting upper portions of the plurality of stacked connected cardboard box bodies is disposed on the lifting/lowering base so as to be movable along the up-down direction (see Figure 4 of Smitterberg).
Smitterberg fails to teach an upper conveyor facing the lower conveyor from above and supporting upper portions of the plurality of stacked connected cardboard box bodies is disposed on the lifting/lowering base so as to be movable along the up-down direction.
Baldwin teaches a cutting system including vertically adjustable upper conveyers (46 and 47, for vertically adjustable see col. 8 lines 48-61) on the upstream and the downstream side of the cutting device (45). 
It would have been obvious to one of ordinary skill in the art to modify the device of Smitterberg to add upper conveyors the pressing member on both the upstream and the downstream side of the cutting device, as taught by Baldwin, in order to allow the pressing member to have the additional function of assisting with the conveying of the work piece with the lower conveyors (col. 8 lines 62-69 of Baldwin).
Regarding claim 4, modified Smitterberg further teaches the upper conveyor is disposed in the sub-press(as modified in claim 1, with the upper conveyor added to the pressing member).
Regarding claim 5, modified Smitterberg further teaches an attachment frame (assembly of the frame of 68, 70, 73-75, 87, the rail and guide of 88, 91-97, see Figures 5-6) of the press is fixed to the lifting/lowering base (at least portion 88 of the attachment frame is fixed to the lifting/lowering base 82), a plurality of the sub-press (upstream and downstream pressing member of 67) are fixed to a lower portion (74 is considered as the lower portion of the upper press of the attachment frame, see Figure 6) of the attachment frame (see Figure 6), a space section opening downward is provided between the plurality of sub-press (as modified in claim 3, the upper conveyor is added to the pressing member), and the upper conveyor is disposed in the space section so as to be movable along the up-down direction (as modified in claim 3, movable with the pressing member).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smitterberg (US 5483856) in view of Nadachi (US 20150024917 A1).
Regarding claim 6, Smitterberg further teaches the cardboard box dividing device according to Claim 1 for cutting and dividing the connected cardboard box body along the width direction intersecting with the transport direction (see Figure 1), wherein the connected cardboard is from a cardboard box production device (col. 1 lines 11-17).
Smitterberg fails to teach a cardboard box production device comprising: a sheet feeder supplying a double box sheet; a slotter creaser performing creasing line processing on a surface of the double box sheet and performing grooving; a folder forming a connected cardboard box body by folding the double box sheet and bonding end portions; a counter-ejector discharging a predetermined number of the connected cardboard box bodies at a time after stacking the connected cardboard box bodies while counting the connected cardboard box bodies.
Nadachi teaches a cardboard box production device comprising: a sheet feeding section (16) supplying a box sheet (see Figure 1); a slotter creaser section (31 and 41) performing creasing line processing on a surface of the box sheet and performing grooving (see Figure 1); a folding section (61) forming a connected cardboard box body by folding the box sheet (see Figure 11) and bonding end portions (see Figure 12); a counter-ejector section (71) discharging a predetermined number of the connected cardboard box bodies at a time after stacking the connected cardboard box bodies while counting the connected cardboard box bodies (see Figure 1 and paragraph 0071).
It would have been obvious to one of ordinary skill in the art to modify the device of Smitterberg to add a cardboard box production device, as taught by Nadachi, in order to . 

Response to Arguments
Applicant's arguments filed 3/04/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Smitterberg and Buchko (US 4897985) are non-analogous art. Examiner notes that the argument is irrelevant, since Buchko is not used in the rejection. The claimed limitation of claim 1 is met by Smitterberg alone (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/11/2022